Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In line 5 of page 11 of the specification, makes reference to feature 601 in Figure 6, however there is no feature labeled 601,  there is a feature 610 in the image however, which is the axial view mentioned as 601.  
Appropriate correction is required.
Claim Objections
Claim 8 objected to because of the following informalities:  
In claim 8, line 5 “at a different scan angle” should read “at different scan angles”
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2011/0044546 Al) in view of Claus (US 2015/0029178 Al) .
Regarding claim 8, Pan teaches a method for processing volume image data of a subject, the method executed at least in part on a computer, comprising:  scanning a subject (Object 316) to obtain a plurality of 2D radiographic images of the subject on an radiographic detector (Detector 320) , See lines 1-5 of paragraph “[0108] Object 316 may comprise anything that is capable of being scanned, such as a living organism (e.g. , human or animal) or a non-living object ( e.g., a piece of luggage, a cargo container, food, an ocean, underground the earth, etc.).”

where the 2D radiographic images are obtained with the radiographic detector and a radiation source at a different scan angle relative to the subject;  Fig. 2 shows angle theta which signifies the scan angle changing. Further see paragraph [0102] lines 1-6 “[0102] One example of a divergent-beam is shown in FIG. 2, which depicts a fan-beam CT configuration. As shown in FIG. 2, the source may be an x-ray source of a single spot for each projection view, with the beams emanating from the single spot. The projection data may be captured on a 1D or 2D detector array for the fan-beam or cone-beam system.”

reconstructing the plurality of 2D radiographic images into a 3D volume image reconstruction; 
See paragraph [0110], specifically “In an additional embodiment of the invention, the system may comprises a first component for reconstructing an image of an object from acquired data using data that are sufficient to reconstruct a substantially exact image of the object”


 alternately displaying each of the one or more metal obstructed regions by a limited angle technique using a limited subset of the plurality of 2D radiographic images, See lines 1-4 of paragraph [0012] of Pan “[0012] The invention comprises a method and apparatus for reconstructing images from limited or incomplete data, such as few view or limited angle data and data containing exterior and/or interior truncations.” Additionally see display 308.

 where each alternately displayed metal obstructed regions is a single projection image, several projection images or a limited angle tomosynthesis reconstruction;  It is understood by the examiner that the exemplary imaging system 300 may include the identified metal regions indicated in Pan as well as their reconstruction in a display. Further see lines 7-13 in paragraph [0095] “the sparse data problem may include reconstruction from few-view projections. Similarly, the iterative TV methodology may be used for any sparse data problem, such as insufficient data problems from data acquired over a limited angular range or with a detector containing gaps due to bad detector bins.”

and    displaying, storing, or transmitting the 3D volume image reconstruction, at least one of the alternately displayed metal obstructed regions, and an indication of the spatial relationship therebetween See paragraph [0104] “With reference to FIG. 3, an exemplary imaging system 300 for implementing the invention includes a general purpose computing device in the form of a computing environment 302, including a processing unit 304, a system memory 306, and display 308.)”

However Pan doesn’t teach identifying metal obstructed regions in the 3D volume image reconstruction; Claus, in the same field of endeavor, teaches identifying metal obstructed regions in the 3D volume image reconstruction. “[0048] In certain embodiments, another processing step or adjustment may consist of only considering or counting projection views with good penetration in a local context (i.e., a relatively small line-integral along the ray-paths) in at least part of a neighborhood, thereby precluding the noisiest portion of the views from contributing to the determination (i.e., only projection views having suitable noise characteristics in a local region of interest are counted in the "voting" scheme). Such an approach allows a larger threshold to be set for the "metal" decision in the 3D volume, since the views with the noisiest contribution are excluded from the determination process. A consequence of this approach, however, is that a certain angular range of projection views may be excluded from the voting scheme due to noise considerations,”
Pan and Claus are combinable because they are directed to methods of improving the quality of computed tomography reconstructions.
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of improving limited angle or few view reconstructions while identifying metal in the image.
The suggestion/motivation for doing so is it would allow for less metal artifacts as well as improve the resolution in the limited angle problem.

Regarding claim 10, Pan and Claus teach the method of claim 8, and Pan further teaches where the several projection images are less than 5 projection images.  See paragraph [0175], specifically: “Referring to FIGS. 19a-d, there is shown, respectively, another example of a Shepp-Logan image depicting spots, partial data for object depicted in FIG.19a if few views (e.g., 5 views) are obtained, depicted in FIG.19a if few views (e.g., 5 views) are obtained, an image reconstruction using Filtration-backprojection using the data from FIG. 19b, and an image reconstruction using the TV methodology using the data from FIG. 19b. FIG. 19c may be an unacceptable image. However, the image reconstruction shown in FIG. 19d is comparable to FIG. 19a and may be acceptable.”


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Claus, further in view of Hermann (US 20150228092 A1).

Regarding claim 9, Pan and Claus teach the method of claim 8, however they do not teach where the limited angle tomosynthesis reconstruction results in anisotropic reconstructed voxels.

In the same field of endeavor, Hermann teaches where the limited angle tomosynthesis reconstruction results in anisotropic reconstructed voxels  See paragraph 0004 of Hermann, specifically “[0004] In Digital Breast Tomosynthesis ("DBT"), volume datasets are typically reconstructed with an anisotropic voxel size, where the in-plane voxel spacing within a slice usually reflects the detector pixel size (e.g., 0.1 mm), and the slice separation is generally between 0.5 and 1.0 millimeter (mm) This anisotropic voxel spacing results from a combination of the limited angular range acquisition, workflow considerations (image review time), and data storage considerations.”
Modified Pan and Hermann are combinable because they are directed to methods of improving the quality of computed tomography reconstructions.
It would have been obvious to a person of ordinary skill in the art at the time of filing that obtaining limited angle data would result in anisotropic voxel spacing.
The suggestion/motivation for doing so is it would allow for less metal artifacts as well as improve the resolution in the limited angle problem.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Pan and Claus, further in view of Jerebko (US 20080025592 A1).
Regarding Claim 11, Pan and Claus teach the method of claim 8, however they do not teach where the single projection image and the several projection images have overlapping tissue removed. 
Jerbko teaches where the single projection image and the several projection images have overlapping tissue removed “[0008] Breast tomosynthesis allows a radiologist to detect and characterize suspicious lesions better, because it removes overlapping normal tissue which might otherwise obscure the lesions.”
Modified Pan and Jerbko are combinable because they are directed to methods of improving the quality of computed tomography reconstructions.
It would have been obvious to a person of ordinary skill in the art at the time of filing to remove overlapping normal tissue from the limited angle reconstructions of modified Pan using the method of Jerbko which is well known in the art of medical imaging.
The suggestion/motivation for doing so is it would allow one to more easily view areas which might otherwise be obscured by normal tissue in the way of a region of interest.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Claus, further in view of Chen (US 8,768,027 B2)..
Regarding claim 12, Pan and Claus teach the method of claim 8, however they do not teach where the identifying metal obstructed regions in the 3D volume image reconstruction is automatically performed.
In the same field of endeavor, Chen teaches where the identifying metal obstructed regions in the 3D volume image reconstruction is automatically performed.  See column 5 lines 39-48 “ An automated method for image selection step 104 in the above workflow is described in more detail in the flowchart shown in Figure 2. This procedure utilizes order statistics obtained from original reconstructed CT volume 102. Order statistics provides a non-parametric statistical tool that is useful for addressing data analysis problems such as population composition analysis. Techniques that use order statistics consider the sampled variables arranged in order of value. For image analysis, order statistics considers each pixel value k, ranging from 0 ... n for an image (or slice) in the original reconstructed CT volume 102 as one of a collection or set of 55 samples from a poll, arranged in order of intensity value.”
Modified Pan and Chen are combinable because they are directed to methods of improving the quality of computed tomography reconstructions.
It would have been obvious to a person of ordinary skill in the art at the time of filing to automatically identify high intensity pixels from artifacts such as metal in the volume image reconstruction. 
The suggestion/motivation for doing so is it would allow for compensation of metal objects and artifacts in dental images obtained from CBCT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/             Examiner, Art Unit 2667     

/MATTHEW C BELLA/             Supervisory Patent Examiner, Art Unit 2667